1 F.3d 1243
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UTICA MUTUAL INSURANCE CO., Plaintiff-Appellee,v.FIRST NATIONAL BANK & TRUST CO. OF CORBIN, Defendant-Appellant,H & P COAL CO., INC., Chester Phipps, Doris Phipps, BerniceHopkins, Individually and as Executrix of theEstate of Hansel Hopkins, Defendants.
No. 92-6003.
United States Court of Appeals, Sixth Circuit.
Aug. 3, 1993.

Before:  JONES and BATCHELDER, Circuit Judges;  and ENGEL, Senior Circuit Judge.
PER CURIAM.


1
In this action to enforce a letter of credit agreement, Defendant-Appellant First National Bank and Trust Company of Corbin ("Bank") appeals summary judgment for Plaintiff-Appellee Utica Mutual Insurance Company ("Utica").


2
On August 22, 1991, the district court granted summary judgment in favor of Utica.  Upon the Bank's motion to amend, vacate or set aside the grant of summary judgment in favor of Utica, the district court further considered and rejected the Bank's arguments on December 12, 1991.


3
After carefully considering the arguments advanced on appeal de novo, we find that the district court correctly decided the issues raised by the Bank.  Therefore, for the reasons stated in the district court's memoranda of August 22, 1991 and December 12, 1991, we affirm the district court's grant of summary judgment in favor of Utica.